DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210415.

Allowable Subject Matter
Claim(s) 4-8, 12-16 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Foreign and domestic priorities are not claimed in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11, 17 and 19 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20200258386 A1 (“Lu”).

Claim(s) 1 and 9 repeat(s) the subject matter of Claim 17 and rejected in like manner.
Claim(s) 3 and 11 repeat(s) the subject matter of Claim 19 and rejected in like manner.


a processor (see at least ¶ 7, 136); and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see at least ¶ 7, 133-136), the operations including 
in response to a request to park an autonomous driving vehicle (ADV) in a parking lot, accessing a remote server over a vehicle-to-everything (V2X) link to obtain a list of one or more (Only one option is required to satisfy a “one or more” limitation.) parking spaces that appear to be available in the parking lot (see at least Abstract, ¶ 5, 22, 103 and Fig. 3-7B with associated text. Fig. 3 displays a parking lot with a list of one available parking space.),
generating a route to navigate through the parking spaces of the list based on a parking lot map associated with the parking lot (see at least ¶ 5 and Fig. 3 with associated text), 
driving the ADV according to the route to locate one of the parking spaces that is available at a point in time (see at least ¶ 5, Fig. 3-7B with associated text), and
in response to locating an available parking space, planning a parking path to park the ADV into the available parking space (see at least ¶ 5, Fig. 3-7B with associated text).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lu and further in view of US 20200242933 A1 (“Brudner”).

Claim(s) 2 and 10 repeat(s) the subject matter of Claim 18 and rejected in like manner.

Regarding Claim 18, Lu discloses wherein the remote server periodically receives signals regarding the parking lot, the signals indicating which parking space is available (see at least Fig. 3-7B with associated text).
Lu does not directly disclose a plurality of sensors disposed within a parking lot.
However, Brudner discloses a plurality of sensors disposed within a parking lot (see at least Fig. 1 with associated text; in particular, ¶ 11).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s technical field are listed in PTO-892.


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)